Citation Nr: 1503160	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  14-22 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan




THE ISSUE

1. Entitlement to service connection for right shoulder disorder.

2. Entitlement to service connection for neck disorder. 

3. Entitlement to service connection for a right middle finger disorder.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

T. Levy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to September 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that additional evidence was received in December 2014 without a waiver of the RO's initial consideration.  However, that evidence is duplicative of evidence previously considered by the RO.  Therefore, there is no prejudice in proceeding with adjudication of the claims.

This claim was processed using the Virtual Benefit Management System (VBMS).  A review of the Virtual VA electronic claims file reveals documents that are duplicative of those in VBMS.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a right middle finger disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not been shown to have a current right shoulder disorder.

2.  The Veteran has not been shown to have a current neck disorder.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2. A neck disorder was not incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The RO provided the Veteran with a notice letter in July 2011, prior to the initial decision on the claim in June 2012.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  

Moreover, the requirements with respect to the content of the notice were met in this case.  In the July 2011 letter, the RO notified the Veteran of the evidence necessary to substantiate his claims for service connection and of the division of responsibilities for obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran has submitted lay statements and a letter from a private physician.  However, he has not identified or authorized VA to obtain any outstanding, available medical records relevant to his claims decided herein.

The Board does acknowledge that the Veteran's complete service treatment records are unavailable. The RO attempted to obtain such records and did secure a copy of his September 1954 separation examination report.  However, the Veteran's complete service treatment records are presumed destroyed by the fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri in 1973.  The RO sent a letter to the Veteran in July 2011 requesting any copies of service treatment records that he may have.  The letter also asked that he complete a NA Form 13055 to assist in reconstructing his record.  Similarly, the RO made a telephone call to the Veteran in July 2011 relaying similar information.  The Veteran later submitted a NA Form 13055 in August 2011.  In January 2012, the RO was notified that there are no Surgeon General Office (SGO) records available. In April 2012, the RO made a formal finding of the unavailability of the Veteran's complete service treatment records documenting all efforts undertaken, and the Veteran was notified.  He was also advised of alternative forms of evidence that could be submitted.  Accordingly, the Board concludes that any further attempts to obtain the Veteran's service treatment records would be futile in this case.

Moreover, as discussed below, the Veteran's claims for service connection for a right shoulder disorder and a neck disorder are being denied because there is no evidence of a current disability.  Any outstanding service records would not pertain to the issue of whether he currently has a right shoulder or neck disorder, as he served over 60 years ago.  In other words, they would not change the outcome of the decision, and thus, a remand on these particular claims would serve no useful purpose.

The Board does acknowledge that the Veteran has not been afforded a VA examination in connection with his claims for service connection for a right shoulder disorder and a neck disorder.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and, (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4). 

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

In this case, a VA examination is unnecessary to decide the claims for service connection for a right shoulder disorder and a neck disorder, as such an examination would not provide any more pertinent information than is already associated with the claims file.  As will be explained below, the Veteran has not been shown to have a currently diagnosed disability pertaining to his right shoulder or neck.  Nor has he identified any complaints, symptoms, or treatment suggesting that he has such disorders.  Therefore, because there is no evidence of a current disability, the Board finds that a VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues of entitlement to service connection for a right shoulder disorder and a neck disorder.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a right shoulder disorder and a neck disorder.

The Veteran has not submitted or identified evidence of a current right shoulder disorder or neck disorder.  Nor has he identified any complaints, symptoms, or treatment of any right shoulder or neck disorder.  As discussed above, the RO sent the Veteran a notice letter informing him of the elements necessary to substantiate a claim for service connection, including evidence of a current disability.  The RO also denied both claims in a June 2012 rating decision and a May 2014 statement of the case because there was no evidence that he currently has a right shoulder or neck disorder.  However, the Veteran has never responded by submitting any lay or medical evidence suggesting otherwise. 

Simply put, there is no evidence showing that the Veteran currently has a current right shoulder disorder and a neck disorder.  The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Accordingly, where, as here, the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board concludes that service connection is not warranted for a right shoulder disorder and a neck disorder.





ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a neck disorder is denied.


REMAND

The Veteran has not been afforded a VA examination in connection with his claim for service connection for a right middle finger disorder.  He has submitted a September 2011 letter from a private physician indicating that the Veteran has chronic intermittent pain and stiffness of the right middle index finger as a result of an old injury that occurred in 1953.  However, there was no diagnosis or rationale provided, and the physician indicated that that he could provide any opinion at that time.  Therefore, the Board finds that a VA examination and medical opinion are necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right middle finger.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records.

2. After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right middle finger disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's September 1954 separation examination report, service personnel records, post-service medical records (including September 2011 letter from Dr. U.G.), and lay statements.

It should be noted that the Veteran's complete service treatment records are unavailable.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge. If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current right middle finger disorder that is related to his military service, including an injury therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


